Exhibit 99.2 UNITED STATES OF AMERICA DEPARTMENT OF THE TREASURY OFFICE OF THE COMPTROLLER OF THE CURRENCY TERMINATION OF THE AGREEMENT BY AND BETWEEN Riverview Community Bank Vancouver, Washington AND THE COMPTROLLER OF THE CURRENCY WHEREAS, in an effort to protect the depositors, other customers and shareholders of Riverview Community Bank, Vancouver, Washington (Bank), and to ensure the Bank's safe and sound operation, the Bank and the Comptroller of the Currency of the United States of America (Comptroller), entered into an Agreement, dated January 25, 2012; and WHEREAS, the Comptroller believes that the protection of the depositors, other customers and shareholders of the Bank as well as its safe and sound operation do not require the continued existence of said Agreement; NOW, THEREFORE, the Comptroller directs that the Agreement between the Bank and the Comptroller be, and it hereby is, TERMINATED. IN TESTIMONY WHEREOF, the undersigned, designated by the Comptroller as his authorized representative, has hereunto set his hand. /s/Enice Q. Thomas 4-2-14 Enice Q. Thomas Date Assistant Deputy Comptroller Seattle Field Office
